Citation Nr: 0425886	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  03-32 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for residuals of injury 
to the jaw including loss of teeth.  

2.  Entitlement to service connection for dislocation of the 
left shoulder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from June 1956 to May 1958.  

This appeal arises from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In January 2003 the National Personnel Records Center (NPRC) 
responded to the RO's request for the veteran's service 
medical records.  They stated there were no service medical 
records on file at NPRC for the veteran.  The veteran had 
fire related service.  In July 1973 a fire at NPRC destroyed 
approximately 80 percent of all stored records for Army 
veterans serving between November 1, 1912 and January 1, 
1960.  Veterans Benefits Administration Adjudication 
Procedure Manual (M21-1), Chapter 4, Migration of Service 
Records, Part 4.23 Fire Related Service.  
A notation at the bottom of the VA Form 21-3101 indicates no 
extracts from the Surgeon General's Office(SGO) were found.  

When records are in the custody of a Federal department VA 
must make as many requests as are necessary to obtain 
relevant records.  38 C.F.R. § 3.159; See also Dixon v. 
Derwinski, 1 Vet. App. 365 (1991).  VA may end its efforts to 
obtain records in the custody of a Federal agency when 
further efforts to obtain them would be futile.  38 C.F.R. 
§ 3.159(c)(2).  

The regulations at 38 C.F.R. § 3.159 (e) provide that if VA 
is unable to obtain Federal records, the veteran should be 
given oral or written notice of that fact.  The RO informed 
the veteran in the September 2003 statement of the case that 
his records had been destroyed by fire.  

There are however alternative sources for obtaining 
information about the veteran's medical history in service.  
The veteran completed and submitted a NA Form 13055 in 
November 2003 which is necessary to request reconstruction of 
his records.  The veteran again indicated he was treated at 
Ft. Ord from June 1956 to December 1956 for a traumatic 
injury to his jaw.  Previously in May 2003 the veteran had 
informed the RO that he was treated at the Dental Clinic at 
Fort Ord, California for the dental injury in service.  He 
also reported he was treated as an inpatient at the military 
medical facility in Kitzigen, Germany in 1957.  The veteran 
requested that the RO obtain the records from the Dental 
Clinic and his records from the military hospital.  There is 
no indication in the claims folder that the RO followed up 
the request for reconstruction of the veteran's records or 
forwarded the veteran's NA Form 13055 to the NPRC so that 
they could attempt to search for morning reports or clinical 
records.  The veteran's claim must be remanded to the RO in 
order to assist the veteran in reconstructing his records.  

VA has a duty to inform the veteran of evidence necessary to 
support his claim.  The claims folder does not currently 
include any records of treatment or diagnosis of either 
residuals of an injury to the jaw or dislocation of the left 
shoulder.  The veteran may submit a statement to support his 
claim including any records of treatment for either disorder 
since his discharge from the service.  38 C.F.R. § 3.159 
(2003).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should request the veteran to 
identify all health care providers who 
have treated him since his separation 
from the service for residuals of injury 
to the jaw and dislocation of the left 
shoulder.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran which have not been 
previously secured.

2.  The RO should request that NPRC 
search any for any morning reports or 
clinical records which may be used to 
reconstruct the veteran's service medical 
records which are presumed destroyed in 
the fire.  
3.  Thereafter, the RO should review the 
claims file, and arrange for any further 
development suggested by the results of 
the development ordered above, and 
readjudicate the claim.  If it remains 
denied, an appropriate supplemental 
statement of the case should be furnished 
to the veteran and his representative, 
and they should have the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




